DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/797,285, attorney docket 528726US. Application claims foreign priority to Japanese application 2019-166165, filed 09/12/2019, and applicant is Kioxia Corporation.  In his response filed 10/26/2021, applicant has amended claims 1, 7, 8 and 10, and cancelled claims 5 and 6. Claims 1-4 and 7-10  are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s arguments, with respect to the prior rejections of claim 1 and its dependents have been fully considered and are persuasive.  Appliance correctly argues the that prior art Kanazawa does not teach a conductor that penetrates both the nitride layers because the nitride is removed before the conductive pillar to the control transistors is formed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pachamuthu et al. (U.S. 2016/0239343).
Applicant further argues that the transistors do not overlap the memory cell array and are at the same level as the memory cell array.  Examiner disagrees.  The amended claim requires only that the array is disposed above the transistor, there is no requirement that the footprints overlap in a plan view, or are directly vertically aligned.  

Claim Objections
Claim 8 is objected to because of the following informalities:  the language is improper “…both of areas of cross section…” appears to be missing an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pachamuthu et al. (U.S. 2016/0329343).

As for claim 1, 

a semiconductor substrate (9); 

a transistor (at 152) disposed on the semiconductor substrate; 
a memory cell array [0028], disposed above the  transistor, the memory cell array including 
a plurality of first conductive layers (46)  stacked in a first direction [0089], 
a pillar (602) extending through the plurality of first conductive layers in the first direction and containing a semiconductor layer [0061], and 
a second conductive layer  (11) disposed below a bottommost layer of the plurality of first conductive layers and being in contact with the semiconductor layer,  the memory cell array electrically connected to the transistor [0049]; 
a first nitride layer (31) [0035] disposed in a position between the  transistor and the memory cell array in the first direction; 
a second nitride layer (162) disposed in a position between the transistor and the first nitride layer in the first direction, and
 a conductor (8a) extending through the second nitride layer, the first nitride layer, and the plurality of first conductive layers (layers 32/42 are taught to be optionally removed [0072]) in the first direction.

As for claim 8,
Pachamuthu teaches the device according to claim 1, 


As for claim 259,
Pachamuthu teaches the device according to claim 1, wherein the device is a NAND flash memory. [0026]).

As for claim 10,
Pachamuthu teaches  figures 2e and 14, a semiconductor memory device, comprising:
a semiconductor substrate (9); 
a transistor (at 152) on the semiconductor substrate; 
a layer stack (32/46) above the transistor (at a higher level in figure 14), the layer stack including a plurality of first conductive layers (46) stacked in a first direction (up the page), 
a semiconductor layer (602) that Application No. 16/797,285Reply to Office Action of July 29, 2021 passes through the plurality of first conductive layers in the first direction,  
a charge storage layer (504) between the semiconductor layer and the plurality of first conductive layers, and 

a first nitride layer (31)[0035] between the transistor and the layer stack in the first direction; 
a second nitride layer (162) between the transistor and the first nitride layer in the first direction, the second nitride layer being different from the first nitride layer (it is conformally deposited in a curved shape); 
and a conductor (8a) extending through the second nitride layer, the first nitride layer (shown in figure 14), and the plurality of first conductive layers (layers 32/42 are taught to be optionally removed [0072]) in the first direction. - 29 – 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu.

As for claim 7,

Pachamuthu does not teach boron as a dopant.
However, boron is one of a limited number of dopants that are identified for creating a predictable conductive material from silicon, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Allowable Subject Matter
Claims 2, 3  and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims require the nitride layers to be compositionally different, which is not taught or suggested in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN A BODNAR/Examiner, Art Unit 2893